Citation Nr: 1329245	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  13-05 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the lumbar spine.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970.

This matter is on appeal from a July 2011 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The Veteran has submitted additional evidence since the most 
recent adjudicative decisions, and has not submitted a 
waiver.  The Board has, accordingly, reviewed this evidence 
and finds that there is no prejudice to the Veteran by 
adjudicating the appeal.  Specifically, much of this 
evidence does not relate to the issue on appeal, and the 
evidence that is potentially relevant is largely repetitive 
of information that was already of record.  Therefore, the 
Board may continue to review the claim without the need 
remand for RO review.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine disability has been characterized 
by complaints of pain and tenderness, abnormal contour of 
the spine and some limitation of motion; forward flexion of 
the thoracolumbar spine limited to 30 degrees or less, 
ankylosis of the entire thoracolumbar spine or 
intervertebral disc syndrome with severe recurring attacks 
or with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months have not been shown.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no more, 
for degenerative arthritis of the lumbar spine, have been 
met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
DCs 5003, 5242 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his 
representative, if any, prior to the initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ) of any information and any medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These 
notice requirements apply to all five elements of a service-
connection claim (Veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged 
prejudice with respect to notice, as is required, and none 
is found by the Board.  Indeed, the Veteran's lumbar spine 
claim arises from his disagreement with the initial rating 
following the grant of service connection. Once service 
connection is granted, the claim is substantiated. 
Therefore, additional notice is not required and any defect 
in notice is not prejudicial.  See Shinseki v. Sanders, 556 
U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a veteran in the development 
of the claim.  This duty includes assisting him or her in 
the procurement of service treatment records and other 
pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2012). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and VA outpatient treatment records.  Further, the 
Veteran submitted treatment records from a private facility 
as well as his own statements in support of his claim.  

A VA examination with respect to the issue on appeal was 
also obtained in June 2011.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination, it 
must ensure that the examination is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, 
the Board finds that the VA examination obtained in this 
case is more than adequate, it is predicated on a full 
understanding of the Veteran's medical history, and provides 
a sufficient evidentiary basis for the claim to be 
adjudicated.  To the extent the examiner stated that his 
opinion regarding the lack of objective findings with 
respect to radiculopathy could be impacted by additional 
treatment records asserted by the Veteran as documenting 
such a diagnosis, and these records were never furnished to 
the Veteran, the Board finds that remand for this purpose is 
not warranted, given the Veteran's failure to take advantage 
of this opportunity and his subsequent arguments that 
emphasize limitation of motion as opposed to the presence of 
radiculopathy.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Increased Ratings

In a July 2011 rating decision, the Veteran was granted 
service connection for degenerative arthritis in the lumbar 
spine with a 10 percent disability rating.  He has disagreed 
with the assigned rating, specifically asserting in February 
2013 that his flexion more limited that was clinically 
observed.  

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  See 38 C.F.R. § 4.1 (2012).  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2012).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
enervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).

The Court of Appeals for Veterans Claims (CAVC) has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss under 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups. The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint. The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2012).

Moreover, a separate rating could also be warranted under 38 
C.F.R. § 4.59, based on X-ray findings of arthritis with 
painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, 
the General Counsel has also held that separate ratings may 
be granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint. 
VAOPGCPREC 09-04.

In cases where the Veteran's claim arises from a 
disagreement with the initial evaluation following the grant 
of service connection, the Board shall consider the entire 
period of claim to see if the evidence warrants the 
assignment of different ratings for different periods of 
time during these claims a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

As mentioned above, the Veteran is currently rated at 10 
percent for his lumbar spine disability under 38 C.F.R. § 
4.71a, DC 5243 (addressing intervertebral disc syndrome), 
which applies a general rating formula that is applicable 
for most spine disabilities.  Under this rating formula, a 
rating in excess of 10 percent is warranted when the 
evidence shows: 
*	Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; 
*	Combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; 
*	Muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis; 
*	X-ray evidence of arthritis with involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations; or
*	Incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the past 
12 months (all 20 percent). 
38 C.F.R. § 4.71a, DCs 5003, 5237, 5242, 5243 (2012).

The term "combined range of motion" refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined 
range of motion of the thoracolumbar spine is 240 degrees. 
38 C.F.R. § 4.71a, Note 2, prior to DC 5243 (2012).  
Additionally, an "incapacitating episode" is "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician." 38 C.F.R. § 4.71a, Note 1, 
following DC 5243 (2012).

The Board determines that a 20 percent rating is warranted 
based on the evidence of record.  Specifically, while the 
December 2012 supplemental statement of the case (SSOC) 
correctly notes that the Veteran's ranges of motion are 
greater than what is required for an increased rating, it 
did not explicitly address functional limitations such as 
spasm and guarding.  

In this regard, when the Veteran was evaluated by a VA 
examiner in June 2011, he stated that he experienced mild to 
moderate pain daily, and gets flare-ups approximately once 
per month, although only over-the-counter pain medications 
and a massage chair have been required to relieve symptoms.  
He occasionally uses a cane in order to walk and, even when 
the cane is used, he is able to walk only a quarter of a 
mile at a time.  Upon examination, the Veteran was observed 
to have mild scoliosis, and his pelvis was tilted to the 
right.  While his gait was observed to be normal, he still 
displayed kyphosis and lumbar flattening.  

Based on these observations, the Board concludes that the 
Veteran is displaying guarding that is severe enough to 
result in an abnormal spinal contour, to include scoliosis 
and abnormal kyphosis, which meets the criteria set forth in 
the general rating formula.  Accordingly, a 20 percent 
rating is warranted for his lumbar spine disability for the 
period on appeal. 

Next, the Board must consider whether a rating in excess of 
20 percent rating is warranted for the Veteran's lumbar 
spine disability.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993); see also Corchado v. Derwinski, 1 Vet. App. 160 
(1991).  In order to warrant a rating in excess of 20 
percent under the general rating formula, the evidence must 
show: 
*	Forward flexion of the thoracolumbar spine to 30 degrees 
or less; 
*	Favorable ankylosis of the entire thoracolumbar spine; or 
*	Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months (all at 40 percent).
 38 C.F.R. § 4.71a, DCs 5003, 5237, 5242, 5243 (2012).

Based on the evidence of record, a rating in excess of 20 
percent is not warranted.  First, the Veteran has not 
exhibited a limitation of motion that is sufficient to 
warrant an increased rating.  Specifically, at his VA 
examination in June 2011, he exhibited 96 degrees of flexion 
and 20 degrees of extension and, significantly, there was no 
objective evidence of pain in active range of motion.  
Moreover, while the Veteran estimated that his range of 
motion would be reduced by an additional 30 percent during a 
flare-up condition, his forward flexion would have exceeded 
30 degrees even during such events.  Indeed, the Veteran 
appears to acknowledge in his February 2013 statement that 
his limitation of flexion was not less than 30 degrees.  
Additionally, ankylosis was also not shown on this or on any 
other occasion.  Therefore, an increased rating is not 
warranted on these bases.  

The evidence also does not indicate that the Veteran has 
experienced incapacitating episodes related to 
intervertebral disc syndrome.  In fact, he specifically 
denied a history of incapacitating episodes at his VA 
examination in June 2011.  Therefore, a rating in excess of 
20 percent is also not warranted on this basis.  

In considering the Veteran's claim, the Board has also 
specifically considered the functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  It was partially on this basis 
that the Board determines that a 20 percent rating was 
warranted.  However, an evaluation in excess of 20 percent 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the Veteran's symptoms are 
contemplated by the ratings already assigned.

Specifically, as noted above, even when considering the 
impact of pain and flare-up conditions, the Veteran's range 
of motion still exceeded what was required in order to 
warrant a rating in excess of 20 percent.  Moreover, the VA 
examiner specifically noted that there was no additional 
limitation in range of motion during the examination itself.  

Next, the Board has considered whether a separate evaluation 
is warranted for any associated neurological abnormality.  
Under 38 C.F.R. § 4.71(a), any associated objective 
neurologic abnormalities, including but not limited to, 
bowel or bladder impairment, separately, is also to be 
evaluated under the appropriate diagnostic code.  See 38 
C.F.R. § 4.71(a) (2012).  However, the evidence does not 
indicate that a separate rating is warranted.

In so concluding, the Board recognizes that the Veteran has 
complained of radiating pain into the lower extremities.  
However, there is no clinical indication that this pain has 
resulted in any actual neurological deficit.  Specifically, 
at his VA examination in June 2011, the detailed reflexes in 
his lower extremities were substantially normal.  While the 
examiner did note the presence of decreased sensitivity in 
the thigh area to both pin prick and light touch, his 
strength was normal, and there was no muscle atrophy.  
Finally, there was no evidence of fecal or urinary 
incontinence that was attributable to a neurological 
disorder.

The evidence also includes private treatment records that 
were recently submitted, which indicate that he underwent 
medial branch neurotomies in the lumbar spine.  However, 
there is no indication that this procedure is the result of 
any diminished neurological functioning.  Thus, a separate 
evaluation based on neurological symptomatology is not 
warranted.

In considering the appropriate disability rating, the Board 
has also considered the Veteran's statements that his lumbar 
spine disability is worse than the ratings he currently 
receives.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence that is to be made after the evidence 
has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  In this case, 
the Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of his 
lumbar spine disability according to the appropriate 
diagnostic codes.

On the other hand, such competent evidence concerning the 
nature and extent of the Veteran's lumbar spine disability 
has been provided by the medical personnel who have examined 
him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations. The 
medical findings (as provided in the VA examination reports) 
directly address the criteria under which these disabilities 
are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular 
evaluation when the issue either is raised by the claimant 
or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the 
analytical steps necessary to determine whether referral for 
such consideration is warranted. See Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, VA must first determine whether the 
available applicable schedular rating criteria are 
inadequate because they do not contemplate the Veteran's 
level of disability and symptomatology.  If the rating 
criteria are inadequate, VA must then determine whether the 
Veteran exhibits an exceptional disability picture indicated 
by other related factors such as marked interference with 
employment or frequent periods of hospitalization.  If such 
related factors are exhibited, then referral must be made to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for extraschedular 
consideration.

In this case, the evidence does not indicate that Veteran's 
disability picture could not be adequately contemplated by 
the applicable schedular rating criteria discussed above.  
Specifically, the Board has reviewed all of his relevant 
symptoms related to the issues on appeal, and concludes that 
there are no symptoms that were not able to be addressed by 
the applicable diagnostic codes.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  The Board has not only considered the 
requirements of the diagnostic code, but all functional 
limitations as well, and has explained why the Veteran's 
relevant symptoms do not merit ratings greater than the ones 
assigned.  see also DeLuca, 8 Vet. App. 202.  As such, the 
Veteran's symptoms are not which are so unusual that they 
are outside the schedular criteria.  

Therefore, given that the applicable schedular rating 
criteria are more than adequate in this case, the Board need 
not consider whether the Veteran's disability picture 
includes exceptional factors, and referral for consideration 
of the assignment of a disability evaluation on an 
extraschedular basis is not warranted.  See Thun, 22 Vet. 
App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a 20 
percent rating, but no more, is warranted for the Veteran's 
lumbar spine disability for the period on appeal.  The 
appeal is granted to this extent.  







ORDER

An initial 20 percent evaluation, but not greater, for 
degenerative arthritis of the lumbar spine is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

In his August 2011 Notice of Disagreement, the Veteran 
stated that "I have retired from work because of my limited 
movement and pain.  This is part of a hard life with my back 
being so painful and that I can't enjoy life as before."  
Although the Veteran did not specify the impact his service-
connected lumbar spine disability had on his employment, it 
is nevertheless reasonable to construe this statement that 
an assertion that he is unemployable due to his service-
connected disability.  

When a veteran submits a claim seeking an increased rating 
for a service-connected medical disability, it is construed 
as a claim for the highest rating possible, to include 
entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  In other words, if the issue of entitlement to TDIU 
is raised by the evidence of record, it is part of the 
underlying appeal.  However, as this issue has not been 
considered by the RO, it must be first considered there 
prior to Board review.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran's last 
known address informing him of the 
evidence required to establish entitlement 
to TDIU under 38 C.F.R. §§ 3.340 and 4.16.

2. If the Veteran has undergone any 
private treatment related to his service-
connected disabilities, and the records of 
such treatment are not in the claims file, 
the RO should attempt to obtain them after 
acquiring the Veteran's authorization.

If the Veteran has undergone any treatment 
from a VA medical facility, these records 
should also be acquired.  

3. After the above development is 
completed, adjudicate the issues of 
entitlement to TDIU. The RO should take 
any additional development it deems 
necessary to adequately adjudicate these 
claims, including additional VA 
examinations.

If any benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a new supplemental 
statement of the case (SSOC) that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
  


 Department of Veterans Affairs


